Allowable Subject Matter
	Claims 34, 36, 40-43, 46-48, 50-52 and 54-55 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 34, 42, and 48, the prior art of record fails to teach or suggest, either alone or in combination “generating variable haptic feedback, the system comprising: a haptic device configured to generate haptic feedback according to a control signals wherein the haptic device is part of a mobile computing device; an input device configured to receive an instruction signal from a remote source to the mobile computing device, the instruction signal comprising a haptic feedback output identifier^ wherein the instruction signal is based on an interaction with an application, and wherein the remote source is a system associated with a product or service provider associated with the application, and wherein the haptic feedback output identifier associated with a haptic feedback profile defining (i) a pattern of the haptic feedback generated by the haptic device, and (ii) audio or visual feedback associated with the generated haptic feedback; and a processor configured to generate and transmit the control signal to the haptic device based on the haptic feedback profile associated with the received haptic feedback output identifier.” as claimed (emphasis added).
	As to claims 54-55, the prior art of record fails to teach or suggest, either alone or in combination “a haptic device configured to generate haptic feedback according to a control signal, wherein the haptic device is part of an electronic transaction card, wherein (i) the electronic transaction card includes a speaker or lighting component and (ii) an audio or visual feedback is provided using the speaker or lighting component; an 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628